Citation Nr: 1009359	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability, including as secondary to service-connected 
trochanteric bursitis and degenerative joint disease, left 
hip.  

2.  Entitlement to an increased evaluation for trochanteric 
bursitis and degenerative joint disease, left hip, currently 
rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.  

4.  Entitlement to a compensable evaluation for anal fissure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997.  

The hip, hypertension, and anal fissure matters come to the 
Board of Veterans' Appeals (Board) from a June 2005 rating 
decisions of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in September 2005, a statement of the case was 
issued in March 2006, and a substantive appeal was received 
in May 2006.  The low back matter comes to the Board from an 
April 2007 rating decision of the Cleveland, Ohio VA RO.  A 
notice of disagreement was received in March 2008, a 
statement of the case was issued in July 2009, and a 
substantive appeal was received in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated in the substantive appeal received in 
September 2009, with regard to the low back disability, that 
he wanted a hearing before the Board at a local VA office.  
It does not appear that he subsequently withdrew that request 
and it does not appear that any action has been taken with 
regard to the request. 

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2009), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board and Video hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the Veteran for a 
Board hearing at the RO (Travel Board) 
before a Veterans Law Judge, pursuant to 
the Veteran's request.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


